                                                                              ORIGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -   -       -   - - - - -        - - - -     -   -   X

UNITED STATES OF AMERICA                                         UNSEALING ORDER

                -       v. -                                     19 Mag . 10120

SETH FISHMAN,

                                    Defendant.
- - - - - - - - - - - - -                        -   -   -   X


        Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Ge o ffrey

S . Berman , by Assistant United States Attorneys Sarah Mortazavi,

Andrew Adams, and Benet Kearney;

        It is found that the Complaint in the above - captioned

action, 19 Mag . 10120 , is currently sealed and the United States

Attorney 's Office has applied to have that Complaint

automatically unsealed on March 9 , 2020 at 7 : 00 a . m., it is

therefore




[Continued]
      ORDERED that the Complaint in the above - captioned action be

unsealed on March 9 , 2020 at 7:00 a.m . and remain unsealed

pending further order of the Court .




SO ORDERED.

Dated :    New York, New York
           March 6, 2020




                          UNITED STATES
